Citation Nr: 1541578	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to burial benefits, to include a plot or interment allowance. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from October 1946 to October 1949 in the U.S. Coast Guard.  He died in January 2013, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) located in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Appellant is the Veteran's surviving spouse.  

2.  At the time of the Veteran's death in January 2013, he was not in receipt of VA compensation or pension, had no service-connected disabilities, or pending original or reopened claims for compensation or pension. 

3.  The Veteran died in a private hospital; he was not hospitalized by VA or receiving care under VA contract at a non-VA facility at that time of his death.

4.  The Veteran was not discharged from active service for a disability incurred or aggravated in line of duty.

5.  Thus, at the time of discharge from active service, there was no disability shown by official service records, which in medical judgment would have justified a discharge for disability.




CONCLUSION OF LAW

The criteria for payment of non-service-connected burial benefits, to include a plot and interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700-3.1713 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

The Appellant was not provided with such notice in connection with her claim for burial benefits.  However, no prejudice is shown because, in the April 2013 statement of the case and the July 2015 supplemental statement of the case, the Appellant received citation to the relevant law, as well as explanation as to the circumstances under which such a claim could be granted, and reasons the claim was denied; therefore, the Appellant has actual knowledge of the information needed to substantiate her claim for burial benefits.  Moreover, the Appellant has not identified any deficiency in notice which would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  She has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  No prejudicial notice error has been shown.  

VA also has a duty to assist by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  This appeal was remanded in March 2015 for additional development.  Specifically, the RO was to verify that the Veteran had received medical services in a VA facility.  The RO was not able to verify that any VA medical services had been provided to the Veteran, and when asked, the Appellant responded, in May 2015, that she was not asking for help regarding medical care.  The RO issued a formal finding that no VA treatment records were available in June 2015, pursuant to the remand request.  Because there is no indication that the Veteran was receiving VA medical services at the time of his private hospitalization, it is not necessary to contact the burn ward at the University of California, Irvine, to ascertain whether it is a facility with which VA has contracted.  In this regard, entitlement under 38 C.F.R. § 3.1706 is predicated upon the Veteran's having received VA medical services.  Therefore, the Board finds that there has been substantial compliance with the remand terms.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).  No further development of the evidence is indicated under the facts of this case.  

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the Appellant is required to fulfill VA's duty to assist the Appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Burial Benefits

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the regulations at 38 C.F.R. §§ 3.1600 through 3.1612, and replaced them with new §§ 3.1700 through 3.1713.  The purpose of the new regulations was twofold:  to reorganize and rewrite for clarity, in plain language, the provisions applicable to burial benefits, and to streamline the application and payment process.  78 FR 76574-75 (Dec. 18, 2013); 79 FR 32653 (June 6, 2014).  The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.  

The AOJ has not yet considered the Appellant's claim in light of the new regulations; however, none of the amendments apply to the case at hand.  Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  There is no prejudice to the Appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

In general, when a regulation changes during the pendency of a claim, the Board must consider both the new and old provisions, and apply the most favorable criteria.  However, the provisions potentially applicable under the facts of this case have undergone no substantive changes.  Both versions are equally favorable.  Because the new regulations were specifically rewritten for clarity, the Board will cite principally to the new regulations.  

It is not contended, nor does the evidence otherwise show, that the Veteran's death is service-connected.  The Appellant, in her claim, acknowledged that she was not claiming that the Veteran's death was service-connected.  Therefore, the claim must be considered pursuant to the regulation regarding nonservice-connected burial benefits, set forth in 38 C.F.R. § 3.1705.  It must be noted that the statutory maximum payment that may be made for non-service-connected burial benefits under this provision (and the previous 38 C.F.R. § 3.1600(b)) is $300.  38 U.S.C.A. § 2302(a) (West 2014).  

The regulation provides that a burial allowance is payable for a veteran who, on the date of his or her death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits.  38 C.F.R. § 3.1705(b) (previously at 38 C.F.R. § 3.1600(b)).  

(Previously, 38 C.F.R. § 3.1600(b) also provided for burial allowance for indigent veterans whose remains were unclaimed.  The provision governing this situation, which is not present in this case, is now set forth in 38 C.F.R. § 3.1708.)

At the time of his death in January 2013, the Veteran was not in receipt of VA compensation or pension benefits, nor was a claim for such pending at the time of his death.  He was not in receipt of military retirement pay.  

A burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care.  38 C.F.R. § 3.1706 (previously at 38 C.F.R. § 3.1605(a)).  The statutory maximum payment under this provision is $700.  38 U.S.C.A. § 2303.  

Here, the Veteran died in a private hospital, according to the death certificate.  The Appellant does not contend that this was authorized by VA.  She states that the Veteran suffered severe burn injuries and had to be taken to a hospital with a burn ward, which was at the University of California at Irvine.  In her substantive appeal, the Appellant stated:  "I understand you wanted him treated in a V.A. facility, but the paramedics transported him to the nearest Burn Center because of the extent of his injuries."  In the previous remand, the Board construed this statement as warranting development concerning whether the Veteran died while hospitalized by VA.  Specifically, 38 C.F.R. § 3.1706(b)(2) provides a burial allowance for veterans who were transferred or admitted to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703.  That statute, in turn, provides, in relevant part, that VA may contract with non-VA facilities for the following:

Hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility or nursing home care under section 1720 of this title until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.

38 U.S.C. § 1703(a)(3) (West 2014).  

However, the remand development did not yield any support for the Veteran's having been receiving VA medical services.  The Appellant has likewise not claimed that he was receiving VA medical services.   

The Board sympathizes with the Appellant's sudden loss of her husband under traumatic circumstances.  In this case, however, the law does not provide a basis on which to grant non-service-connected burial benefits, which, in any event, could not by law exceed $700.  Although she does not see why payment of burial benefits should be dependent on a VA hospitalization, the law pertaining to non-service-connected burial benefits provides different circumstances under which the benefit would be granted; as discussed above, the Veteran's situation met none of those criteria.  The only criterion thought to potentially apply was where the Veteran died in a VA facility, or in a private facility that contracted with VA to provide the care.  However, the RO was unable to locate any VA facility that was providing medical services to the Veteran prior to his death, and there is no indication that his hospitalization was authorized, or eligible for authorization.  Therefore, a burial allowance based on VA hospitalization is not warranted.  

The Veteran was eligible for burial in a national cemetery due to his status as a veteran.  38 C.F.R. § 38.620(a).  When such a Veteran dies from nonservice-connected causes, and is buried in a private cemetery, entitlement to a plot or interment allowance is warranted when the following conditions are met: 

(1) The veteran is eligible for a burial allowance based on non-service-connected death under 38 C.F.R. § 3.1705;

(2) The veteran is eligible for a burial allowance based on VA hospitalization at time of death under 38 C.F.R. § 3.1706;

(3) The veteran was discharged from active service for a disability incurred or aggravated in line of duty (VA will accept the official service record of such discharge as proof of eligibility for the plot or interment allowance and VA will disregard any previous VA determination made in connection with a claim for monetary benefits that the disability was not incurred or aggravated in line of duty); or

(4) The veteran, at the time of discharge from active service, had a disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.1707(c) (previously at 38 C.F.R. § 3.1600(f)).  

The maximum statutory amount payable for a plot or interment allowance is $700.  38 U.S.C.A. § 2303.  

As discussed above, the Veteran did not meet the criteria for a burial allowance under 38 C.F.R. § 3.1705 or 38 C.F.R. § 3.1706.  Service treatment records do not show he was discharged due to disability, and the October 1949 separation examination showed only a deviated nasal septum and hypertrophied tonsils, as well as a defect of red-green colorblindness, none of which would have justified a discharge for disability.  

Under these circumstances, non-service connected burial benefits are not warranted under either the old or new regulations.  The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss his widow has suffered.  The payment of burial benefits, however, is strictly governed by specific statutory and regulatory guidelines, which have not been met in this case.  Moreover, the entire amount of the burial/interment expenses would not be warranted even if the claim were granted; the burial benefit is limited to the amounts set forth above.  There being no doubt to be resolved, entitlement to nonservice-connected burial benefits is not warranted.


ORDER

Entitlement to burial benefits, including a plot or interment allowance, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


